Citation Nr: 0929684	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service connected posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which granted service connection for 
PTSD and assigned a 50 percent disability rating from July 1, 
2005.  The Veteran appealed the assigned rating.  
Jurisdiction has since been transferred to the Regional 
Office in Atlanta, Georgia (RO).   

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the 
RO.  A copy of hearing transcript has been associated with 
the claim folder. 

The claim on appeal was previously before the Board in June 
2008, when the matter was remanded for additional evidentiary 
development.  

The Veteran has raised a claim of total disability due to 
individual unemployability (TDIU) during the pendency of this 
appeal.  That issue has not yet been addressed by the RO, and 
it is REFERRED back for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial evaluation in 
excess of 50 percent for service connected PTSD.  As is 
explained below, the Board finds that additional development 
is necessary prior to adjudication of this claim.  It appears 
that records of pertinent treatment remain outstanding, and 
that a new examination is in order.

First, the RO/AMC should obtain any outstanding records of 
pertinent treatment.  On an August 2008 VA Form 21-4142, 
Authorization and Consent to Release Information, the Veteran 
authorized VA to obtain treatment records from Dr. Larry C. 
Hayes at the Savannah Vet Center, located at 308 Commercial 
Dr., Savannah, Georgia 31406.  The Veteran indicated that in 
January 2008 he underwent an assessment and evaluation by Dr. 
Hayes to determine his eligibility to attend counseling 
sessions at the Vet Center.  There is no indication in the 
claim file that the RO sought to obtain the record of this 
assessment/evaluation, or any other subsequent treatment 
records that may have followed, from the Vet Center.  The 
claim is remanded so that the record(s) may be obtained and 
associated with the claims file.  See 38 C.F.R. § 
3.159(c)(1).  If the RO/AMC determines that the record(s) 
cannot be obtained or that further effort to obtain them 
would clearly be futile, then the Veteran should be notified 
and a record of any attempts should be associated with the 
claim file. 

Additionally, the record shows that the Veteran has been 
receiving ongoing VA treatment from VA Outpatient Clinic in 
Savannah, Georgia.  Accordingly, the RO/AMC should obtain any 
outstanding VA records of pertinent treatment.  The RO/AMC 
should also ask the Veteran to identify any other outstanding 
records of pertinent private treatment, and obtain those 
records as well as.  

Second, the RO/AMC should schedule the Veteran for another VA 
psychiatric examination in conjunction with his claim.  In 
its June 2008 remand, the Board instructed the RO schedule 
the Veteran for the appropriate VA examination to evaluate 
the current level of severity of his PTSD.  The record shows 
that the Veteran was afforded a VA examination in February 
2009; however, a complete evaluation of the Veteran's 
disability was not performed at that time.  In the 
examination report, the VA examiner noted that the Veteran 
became uncooperative during the examination, and that he 
walked out of the examination prior to its completion.  

In a lengthy correspondence from the Veteran dated June 2009, 
he explained that the reason he became uncooperative during 
the examination, and ultimately left the examination, was 
because he felt that the VA examiner made inappropriate 
comments and suggestions to him during the course of the 
evaluation.  He has requested another VA examination by a 
different examiner.  The Board finds that another VA 
examination (by a different examiner) is warranted. 

In view of the foregoing, the RO/AMC should schedule the 
Veteran for another VA psychiatric examination to determine 
the current level of severity of the Veteran's PTSD.  The 
examination should be performed by a different examiner than 
the one who conducted the February 2009 VA examination.  
Further, the RO/AMC should request that the new VA 
examination be conducted by a psychiatrist if possible. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain and 
associate with the claim file the medical 
treatment records identified on the August 
2008 VA Form 21-4142, Authorization and 
Consent to Release Information, from Dr. 
Larry C. Hayes at the Savannah Vet Center, 
located at 308 Commercial Dr., Savannah, 
Georgia 31406.  If the request for records 
from this medical provider is 
unsuccessful, then the RO/AMC should make 
all reasonable follow-up attempts.  In the 
event that the RO/AMC determines that 
these records cannot be obtained or that 
further efforts to obtain them would 
clearly be futile, then the Veteran should 
be notified in accordance with 38 U.S.C.A. 
§ 5103A (b) and 38 C.F.R. § 3.159(e).  

2.  The RO/AMC should obtain assistance 
from the Veteran to seek to identify and 
obtain any VA or other private records of 
pertinent medical treatment that are not 
yet on file. 

3.  After any available records have been 
obtained, the RO should schedule the 
Veteran for VA psychiatric examination, if 
possible, by a psychiatrist to determine 
the current severity of his PTSD.  The 
RO/AMC should ensure that the new VA 
examination is conducted by a different 
examiner other than the one who conducted 
the February 2009 VA examination.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all the findings should be 
set forth in detail.  The claim file 
should be made available to the examiner, 
who should review the entire claim folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  

4.  Once all the available records have 
been associated with the claim file, the 
RO should then re-adjudicate the claim 
under review here.  If any benefit sought 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
 N.R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




